Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roger Management Group, Inc. appeals the district court’s order granting judgment in favor of Continental Casualty Company and The Continental Insurance Company. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Koger Mgmt. Group, Inc. v. Cont’l Cas. Co., No. 1:08-cv-00301-LMB-JFA (E.D.Va. Mar. 5, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.